United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     March 16, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-40736
                        _______________________


              MARIE INEZ CRAVENS, Individually and on
                    Behalf of the Estate of Abner
             Cravens, Deceased, and All Wrongful Death
                 and Survival Action Beneficiaries;
          TONY CRAVENS; NATASHA CRAVENS; LORRETA CRAVENS,
                   as Next Friend of L C, a Minor,

                                                  Plaintiffs-Appellants,

                                  versus


                        CITY OF LAMARQUE, TEXAS,

                                                      Defendant-Appellee.



          On Appeal from the United States District Court
      for the Southern District of Texas, Galveston Division
                       Docket No. 3:05-CV-545



Before JONES, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

           The court has heard oral argument and reviewed the briefs

and pertinent portions of the record.       As the district court found,

the appellants failed to establish that a § 1983 cause of action

exists in the Fifth Circuit on the state-created-danger theory

under these facts.     See Saenz v. Heldenfels Bros., Inc., 183 F.3d


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
389 (5th Cir. 1999).   Accordingly, there can be no municipal

liability.

AFFIRMED.




                              2